Citation Nr: 1022382	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  06-10 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for depression, both on the 
basis of direct incurrence in service and, alternatively, on 
a secondary basis as due to posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel
INTRODUCTION

The Veteran had active military service from January 1967 to 
February 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  Jurisdiction over the case was subsequently 
transferred to the RO in Boston, Massachusetts, and that 
office forwarded the appeal to the Board.

The Veteran twice testified at hearings in support of his 
claims - initially in May 2005 before a local hearing 
officer and more recently in May 2007 at the Board's offices 
in Washington, DC, before the undersigned Veterans Law Judge.  
During the more recent hearing, the Veteran submitted 
additional evidence (some VA outpatient treatment records) 
and waived his right to have the RO initially consider this 
additional evidence.  38 C.F.R. §§ 20.800, 20.2304(c) (2009).

The Board issued a decision in August 2007 denying an 
additional claim the Veteran had appealed for service 
connection for hyperlipidemia (elevated cholesterol).  
However, the Board remanded all of his remaining claims 
to the RO via the Appeals Management Center (AMC) for further 
development and consideration.

After receiving the case back from the AMC, the Board issued 
a decision in January 2009 adjudicating and denying several 
other claims the Veteran also had appealed.  However, the 
Board again remanded his claim for service connection 
for depression.

And, regrettably, the Board must again remand this remaining 
claim.




REMAND

In the prior January 2009 remand, the Board instructed the 
RO/AMC to schedule the Veteran for another VA psychiatric 
examination for a medical nexus opinion indicating whether it 
is at least as likely as not that his depression in service 
was chronic (such as from his wife leaving him while 
pregnant, etc.) or, instead, more likely than not just 
situational and eventually resolved.  That is, the examiner 
was requested to indicate whether it is at least as likely as 
not that any current depression is attributable to the 
Veteran's military service.  Upon completion of this 
additional development, the Board instructed the RO/AMC to 
readjudicate the claim in light of any additional evidence 
obtained and, if the disposition remained unfavorable, send 
the Veteran and his representative a supplemental statement 
of the case (SSOC) and give them an opportunity to respond to 
it before returning the file to the Board for further 
appellate consideration of this sole remaining claim.

In September 2009, the AMC issued a SSOC discussing the 
relevant findings of this requested VA psychiatric 
examination, which the Veteran reportedly had in February 
2009.  Also, in October 2009, in response to the SSOC, the 
Veteran submitted a letter discussing the findings of that 
examination as well, so it apparently occurred as indicated.  
But the report of that evaluation is not in the file for 
consideration, so it must be obtained before deciding this 
remaining claim for depression.  38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (per curiam) (indicating VA 
has constructive, if not actual, possession of this 
additional VA generated record).

Accordingly, the claim for depression is again REMANDED for 
the following additional action:

1.  Obtain the report of the Veteran's 
most recent VA psychiatric examination 
conducted in February 2009 pursuant to the 
Board's January 2009 remand directive.  
Place this report in his claims file for 
consideration in this appeal.

2.  Then return the file to the Board, 
with this VA psychiatric examination 
report included, for a decision in this 
appeal.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


